DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment dated 8/16/2021 and the supplemental amendment dated 8/19/2021 have been entered and considered for this Office Action.

Election/Restrictions
It is initially noted that this application is a national stage application submitted under 35 USC 371.
MPEP 823 recites: “The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT). However, the guidance set forth in this chapter with regard to other substantive and procedural matters (e.g., double patenting rejections (MPEP § 804), election and reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally applies to national stage applications submitted under 35 U.S.C. 371.” (emphasis added).

Claim 30 is allowable (see Reasons for Allowance section below). The restriction requirement between Group II (directed to a marker/product; previously just claim 30, now claims 30 and 37-42) and Group I (directed to a system/apparatus; previously claims 1-7, 14, 15, 17-19, 21-23, and 26, now claims 43-48), as set forth in the Office actions mailed on 7/13/2020 and 10/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of 7/13/2020 and 10/6/2020 between Groups I and II is withdrawn. Claims 43-48, directed to a system/apparatus, are no longer withdrawn from consideration because the claim(s) (in view of the examiner’s amendment below) requires all the limitations of an allowable claim. 

Claim 30 is directed to an allowable product (see Reasons for Allowance section below). Pursuant to the procedures set forth in MPEP § 821.04(b), claims 49-51 of Group III (previously claims 32-36), directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office actions mailed on 7/13/2020 and 10/6/2020 is hereby withdrawn.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger A. Heppermann (Reg. No. 37,641) on 10/29/2021.

The application has been amended as follows: 

IN THE CLAIMS:
[Please note that the status of claims 43-55 is no longer “(Withdrawn)” in view of the withdrawal of the restriction requirement discussed above.]



30.	(Previously presented)  A marker attached to, embedded in or comprising a medical device to identify the medical device within a biological subject from imaging data of the marker, the marker having information encoded in the opacity of the marker detectable to an imaging system,
wherein the marker comprises a linear array of bits along an x-axis, with layers of radiopaque material stacked in a z-axis, the z-axis substantially perpendicular to the surface of the layers of radiopaque material, the stacked layers of radiopaque material making bits of different value; and a primer predefining up to four shades of greyscale used in the marker.

31-36.	(Previously Cancelled)

37.	(Previously presented)  The marker of claim 30, wherein the marker or information derived from the marker is machine-readable.

38.	(Previously presented)  The marker of claim 30, wherein the marker is machine-readable by an imaging system and/or by radio frequency communication comprising wireless communication, near-field communication and/or contactless communication.

39.	(Previously presented)  The marker of claim 30, wherein the radiopaque material of the marker has a marker surface texture and a marker surface contour, wherein the opacity of the radiopaque material of the marker, the opacity of the marker surface texture, or the opacity of the marker surface contour is modulated to encode information.

40.	(Previously presented)  The marker of claim 30, wherein the marker is:
a code, or a watermark image.

41.	(Previously presented)  The marker of claim 30, wherein the marker comprises a unique identifier for the medical device and/or comprises an indicator of a class of the medical device.



43.	(Currently amended)  A system for detecting a medical device to detect the medical device within a biological subject and to identify the medical device from imaging data, the system comprising:
a marker attached to, embedded in or comprising the medical device having information encoded in the opacity of the marker detectable by an imaging system, and the marker comprising a linear array of bits along [[the]]an x-axis, with layers of radiopaque material stacked in [[the]]a z-axis, the z-axis substantially perpendicular to the surface of the layers of radiopaque material, the stacked layers of radiopaque material making bits of different value; and a primer predefining up to four shades of greyscale used in the marker;
an imaging system configured to generate image data of the marker derived from image data of the medical device within the biological subject; and
a processor configured to evaluate the image data to detect and identify the medical device.

44.	(Previously presented)  The system of claim 43, wherein the system is configured to generate a signature from the image data of the marker and/or from information encoded in the marker, the signature being related to the detected medical device.

45.	(Previously presented)  The system of claim 44, wherein the signature is an indicator of a class of the detected medical device.

46.	(Previously presented)  The system of claim 44, wherein the signature is an indicator of a unique identifier of the detected medical device.

47.	(Previously presented)  The system of claim 44, further comprising a databank holding signature information for a plurality of medical devices and corresponding specification information and/or characteristics for the plurality of medical devices, the system being configured to match a signature relating to a detected medical device with signature information held in the databank and to provide some or all of the specification information and/or characteristics for the matched signature.

48.	(Previously presented)  The system of claim 47, wherein the system is configured to augment the image data with some or all of the specification information for the matched signature, the augmented information being in respect of and/or associated with the detected medical device.

49.	(Currently Amended)  A method of identifying a medical device within a biological subject, the medical device having a marker attached to, embedded in or comprising the medical device, the marker having information encoded in the opacity of the marker detectable by an imaging system, and the marker comprising a linear array of bits along [[the]]an x-axis, with layers of radiopaque material stacked in [[the]]a z-axis, the z-axis substantially perpendicular to the surface of the layers of radiopaque material, the stacked layers of radiopaque material making bits of different value; and a primer predefining up to four shades of greyscale used in the marker, the method comprising:
imaging the biological subject to generate image data of the marker attached to, embedded in or comprising the medical device in the biological subject;
processing the image data to detect the marker; and
using a processor, identifying the medical device from the marker.

50.	(Previously presented)  The method of claim 49, further comprising:
matching a signature relating to the detected marker with signature information held in a databank for a plurality of medical devices, the databank also holding specification information corresponding to the plurality of medical devices; and
providing some or all of the specification information for the matched signature to identify the medical device.

51.	(Previously presented)  The method of claim 49, further comprising:
deriving a signature from the marker;
interrogating a databank holding specification information corresponding to a plurality of medical devices;
matching the signature from the marker with signature information held in the databank; and


52.	(Previously presented)  The marker of claim 30, wherein the primer is at the start of the linear array of bits.

53.	(Previously presented)  The marker of claim 52, wherein the marker further comprises a second primer at the end of the linear array of bits.

54.	(Previously presented)  The marker of claim 30, wherein the linear array of bits is 11 to 20 bits long.

55.	(Previously presented)  A plurality of markers according to claim 30, each attached to, embedded in or comprising the medical device, wherein the markers have different orientations on the device.

Reasons for Allowance
Claims 30 and 37-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
Within the context of markers (for identifying a medical device) having information encoded in the opacity of the marker detectable to an imaging system, the prior art of record does not teach or reasonably suggest that the marker comprises a linear array of bits along an x-axis, with layers of radiopaque material stacked in a z-axis, the z-axis substantially perpendicular to the surface of the layers of radiopaque material, the stacked layers of radiopaque material making bits of different value.
The previous Office Action cited Cerveny, US 2014/0263674 A1
Cerveny teaches a marker (e.g., a 3D barcode such as a 3D QR code 220, Fig. 5A) attached to, embedded in or comprising a medical device (see Fig. 5A; “a MDM may generate and/or select a 3D QR Code 220, 3D Data Matrix Code 230 or other relevant indicia or code to be manufactured, engraved, etched, embossed, pressed, printed or otherwise embedded into an individual product as shown in FIG. 5A and FIG. 5B respectively” ¶ [0069]; the product may be a medical device such as an implant ¶ [0037] and [0068]) to identify the medical device (see Fig. 5A, ¶ [0037]) within a biological subject (implied from “implant” in the sense that an implant is a medical device within a biological subject ¶ [0037]; further, see ¶ [0134]-[0137]) from imaging data of the marker (implied from the 3D code having information encoded on the surface in the same way a 1D or 2D code does (of course, while also having information encoded in the heights/depths of the 3D code), ¶ [0070] and [0074], since 2D codes such as QR codes can be read from an image of the 2D code, ¶ [0056]), the marker having information encoded in the marker detectable to an imaging system (as discussed above such encoded by heights/depths and colors (black/white), ¶ [0068]-[0070], [0074], and [0056]).
Further, the marker comprises a linear array of bits (“indicia” ¶ [0070]) along the x-axis (“indicia” are linearly arranged in the x-axis direction to form a row of bits; multiple rows are then arranged in the y-axis direction; see annotated Fig. 5A below).
Further, the height/thickness/depth of the material is varied or modulated to encode bits (“indicia”) of different values as discussed above (”In a three dimensional code, the height or depth (or various combinations thereof) of a given piece of indicia can contain additional relevant data, and a scanner will desirably be capable of recognizing relevant character data in the code by determining the height and/or depth of each individual code element. For example, in a laser scanning reader, the scanning laser light can be bounced back from the code and the characteristics of the light can be used to determine the height of a given element as a function of distance and time, allowing the character represented by the code to be interpreted. This technique works in much the same way as the white lines or spaces function in linear barcodes, but with the added advantage that the surface of the element can be used to contain standard barcode information, while the height/depth of the element could include additional data. Alternatively, the height/depth indicia could carry the primary code information, and the 2-dimensional surfaces of the code could be uniform (i.e., the item need not have contrasting colors, textures or other features on the item to contain data, as is often required with 1D and 2D codes)” ¶ [0070]). In this sense, the ordinarily skilled artisan would have understood that Cerveny teaches that each bit (“indicia”) such as a square in the 3D QR code, can have values encoded by both color and height/thickness/depth. For example, in the simple case where there are two possible colors (e.g., either black or white) and two possible heights/thicknesses/depths (e.g., either pit or land; either ridge or valley; etc.), the ordinarily skilled artisan would have recognized that four different combinations are available for encoding four different values (e.g., combinations of white-pit, white-land, black-pit, and black-land can be used to encode four respectively different values).

Cerveny does not teach that the information encoded in the marker is encoded in the opacity of the marker, nor that the material is a radiopaque material formed of stacked layers thereof making bits of different value.
The previous Office Action cited Kieser, US 2016/0042261 A1 which teaches the following features that read on or are at least relevant to various claim elements and claim features:
Kieser teaches a marker (readable portion 16 of structurally encoded component rod structure 10, Fig. 1) attached to, embedded in or comprising a device (structurally encoded component 20, Fig. 1; “readable portion 16 shown in FIG. 1 to be integral with an outer structure portion 18 of a structurally encoded component 20”, ¶ [0031]) to identify the device from imaging data of the marker (“In a first embodiment of the present disclosure, the data represented by the indicia 26 on the surface of the rod structure 10 references unique information located in an external database. One example of such information includes data from the indicia 26 representing a unique numerical identifier corresponding to a wealth of information located in an external database”¶ [0033]).
Further, the marker has information encoded in the opacity of the marker detectable to an imaging system (“The readable portion, or any readable element, as discussed throughout the present disclosure, may be a radiopaque element or another structure with properties capable of being detected using such methods as x-ray, fluoroscopy, computed tomography, ultrasound, positron emission tomography, magnetic resonance imaging, other forms of imaging, including medical imaging and industrial imaging, known in the art, or any imaging device or system that utilizes one or more frequencies and/or wavelengths along the electromagnetic spectrum. […] The rod structure 10 in an embodiment is a radiopaque structure, such as a tantalum rod. As will be further described below, the rod structure 10 may have a variable density such that the rod structure contains indicia in the form of a variable density internal structure or a particular mesh structure created by additive manufacturing, thereby increasing the density of data coding. After fabricating the structurally encoded component, the rod structure 10 and indicia 26 are detectable and readable via a variety of methods such as x-ray, fluoroscopy, computed tomography, electromagnetic radiation, ultrasound, positron emission tomography, and magnetic resonance imaging. The indicia 26 is detected and received by conventional imaging devices. Imaging software, preferably high resolution imaging software, then reads the data from the indicia 26 to decode and store and/or display the information from the structurally encoded component 20.” ¶ [0032]
Further, the marker comprises a linear array of bits along the x-axis (“Each of the notches 12 is a modification to the surface of the readable portion 16, has a predetermined width 22, and is located at a predetermined axial position 24 so as to create indicia 26 representing one-dimensional data”, ¶ [0032]).
Further, varying the height/thickness of the radiopaque material in the z-axis makes bits of different values (see annotated figure below).

Kaiser does not teach layers of radiopaque material stacked in the z-axis (wherein the z-axis is substantially perpendicular to the surface of the layers of radiopaque material), let alone that the stacked layers of radiopaque material make bits of different value.

The previous Office Action cited Behl et al., US 2007/0016244 A1 which teach that folding a radiopaque material on itself can enhance the radiopacity of the material (“Referring now to FIGS. 4G and 4H, it will often be desirable to coat, imprint, laminate, or otherwise provide a layer or pattern of radiopaque material on at least one surface of the anchor. As shown in FIG. 4G, a length of material 55 is laminated to a layer of gold foil 57 over substantially its entire surface. It will be appreciated that when the length of material 55 folds into its compacted configuration, the gold foil will be layered to greatly enhance the radiopacity of the anchor structure. As shown in FIG. 4H, a similar length of material 59 has a radiopaque ink pattern 61 formed over a surface thereof. The pattern is shown as a zig-zag pattern, but a variety of other patterns could also be suitable. The radiopaque ink could also be formed generally uniformly over the entire surface, or both surfaces, of the length of the material 61. Again, when the length of material is folded or otherwise compacted, the radiopacity of the resulting anchor structure will be greatly enhanced as the layers of radiopaque ink are superimposed upon one another.” ¶ [0050]).
Even if the folded radiopaque material of Behl et al. reads on a layers of radiopaque material stacked in the z-axis, Behl et al. do not teach the stacked layers of radiopaque material making bits of different value.

Casanova et al., US 2014/0135619 A1 and Olson et al., US 2009/0171196 A1 are additionally cited as relevant to the invention for teaching markers, but similarly have the same deficiency; namely, they do not teach that the marker comprises a linear array of bits along an x-axis, with layers of radiopaque material stacked in a z-axis, the z-axis substantially perpendicular to the surface of the layers of radiopaque material, the stacked layers of radiopaque material making bits of different value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793